Citation Nr: 9928935	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-13 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 and subsequent rating decisions 
of the Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO).

In the instant case, the Atlanta VARO denied entitlement to 
service connection for PTSD, on a new and material basis, in 
a September 1995 rating decision.  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in December 1995.  The RO received his 
substantive appeal in April 1996.  The veteran was thereafter 
afforded a hearing before the Hearing Officer (HO) at the 
local VARO in May 1996.  Following additional development, 
the HO granted service connection and assigned a 30 percent 
disability rating for PTSD.  The veteran was notified of this 
favorable determination, as well as his appellate rights, by 
VA letter, dated November 6, 1997.  The letter specifically 
informed the veteran that the his appeal had been resolved 
and that no further action would be taken unless he notified 
VA, in writing, that he disagreed with any portion of the 
rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).

In February 1998, the veteran requested that his PTSD be re-
evaluated and that he be granted service connection for 
bilateral hearing loss with ear problems.  Following 
additional development, the RO confirmed and continued the 30 
percent disability rating for PTSD and denied service 
connection for bilateral hearing loss with ear problems in an 
August 1998 rating decision.  In September 1998, the veteran 
filed a timely NOD, received a SOC and filed his substantive 
appeal.  He thereafter presented testimony before the HO at 
the local VARO in November 1998.  On the occasion of the 
hearing, the veteran withdrew his claim for service 
connection for bilateral hearing loss with ear problems from 
appellate consideration, as well as a previous request for a 
hearing before a Member of the Board at the local VARO.  The 
HO confirmed and continued the 30 percent disability 
evaluation for PTSD in a November 1998 supplemental statement 
of the case (SSOC).


REMAND

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  In the instant 
case, the veteran's September 1998 NOD was received within 
the applicable one-year period following the HO's November 
1997 decision that granted service connection and assigned an 
initial disability rating of 30 percent for PTSD.  See 38 
C.F.R. § 20.302 (1998).  Thus, it will be incumbent upon the 
RO to review the entire evidentiary record, rather than the 
veteran's most recent VA examination, and to re-adjudicate 
the veteran's increased rating claim, as restyled above, in 
accordance with Fenderson prior to any further consideration 
of this issue by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This will include consideration of whether 
the veteran is entitled to 'staged' ratings for separate 
periods of time based upon the facts found.  See Fenderson at 
126 (citations omitted).

However, in view of the factual situation presented, the 
Board also finds that, before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record will be required.  In general, a veteran's allegation 
of increased disability establishes a well grounded claim.  
Procelle v. Derwinski, 2 Vet. App. 269 (1992). The VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.  Under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty to obtain VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In the instant case, the veteran was last afforded a VA 
psychiatric examination in May 1998.  However, as carefully 
detailed by the HO in the November 1998 SSOC, the examiner's 
conclusions were based on symptoms not shown in other reports 
and an employment history inconsistent with the other of 
record.  Therefore, it was deemed to be per se unreliable.

The Court has also stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the foregoing, the Board also finds that 
additional VA psychiatric examination of the veteran is 
necessary.

Additionally, the Board must remand this case to the RO for 
readjudication of the veteran's claim in light of the 
amendments to the rating criteria for mental disorders that 
became effective during the pendency of this appeal.  The 
Board observes that the present appeal stems from a February 
1995 claim.  Although the veteran has already been provided 
with a copy of the revised VA criteria for rating mental 
disorders, the Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress has not provided otherwise in this 
particular instance and the veteran filed his claim prior to 
the regulatory revision, the Board concludes that his claim 
should be reviewed under both the "old" and "new" rating 
criteria.  Karnas, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO must schedule the veteran for 
a VA psychiatric examination by a 
psychiatrist who has not previously 
examined him, if available, in order to 
determine the nature and extent of his 
PTSD.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
psychiatrist prior to examination.  The 
examiner is asked to initially 
differentiate between the veteran's 
impairment due to his service-connected 
PTSD, and that due to any other 
nonservice-connected mental disorder.  To 
this end, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Pursuant 
to this initial differentiation, the 
examiner must then assign a differential 
Global Assessment of Functioning Score 
for PTSD, to the exclusion of any other 
disabilities, consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what the 
assigned score represents.  In so doing, 
the examiner should also render an 
opinion as to whether the service-
connected PTSD alone prevents employment.  
A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific joint opinions requested, 
that report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating claim.  
The RO's decision must discuss the 
additional evidence developed, as well as 
any staged ratings assigned for PTSD 
under Fenderson, supra.  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the "old" and 
"revised" VA General Rating Formula for 
Mental Disorders.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



